      Case 2:20-mj-02018 Document 8 Filed on 11/20/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § MAGISTRATE JUDGE ACTION NO.
                                              § 2:20-MJ-2018-1
                                              §
MEKION MAKEITH GRANT

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL


       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.


       The evidence against the defendant meets the probable cause standard. The

defendant is on state supervision for a felony offense. The defendant has shown the

inability to comply with court ordered supervision. The defendant is ordered detained

pending trial. The findings and conclusions contained in the Pretrial Services Report are

adopted.


       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an


1/2
      Case 2:20-mj-02018 Document 8 Filed on 11/20/20 in TXSD Page 2 of 2




attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 20th day of November, 2020.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
